 464DECISIONSOF NATIONALLABOR RELATIONS BOARDMoloney Electric Company,Division of CentralTransformer Corporation and District No. 9, In-ternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,Petitioner.Case14-RC-5593January 30, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNUpona petitionduly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Richard D.Curren. Following the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRulesandRegulationsandStatementsofProcedure, Series 8, as amended, and by directionof the Regional Director for Region 14, this casewas transferred to the National Labor RelationsBoard for decision. Briefs have been timely filed bythe Employer, the Petitioner, and the Intervenor.'Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:21.The parties stipulated, and we find, that theEmployer is engaged in commerce within the mean-ing of the Act, and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section2(6) and (7) of the Act for the followingreasons:The Petitioner seeks to represent all employeesin the maintenance department at the Employer'sSt.Louis plant, excluding the maintenance electri-cians and stationary engineers,office clerical andprofessional employees, guards, and supervisors asdefined in the Act, and all other employees. TheEmployer and the Intervenor moved to dismiss thepetition on the ground that a separate departmentalunit of maintenance employees would be inap-propriate. The Intervenor has represented a unit ofthe Employer's. production and maintenance em-ployees since 1937. On May 11, 1949, the Inter-venor became the certified representative of theseemployees. On August 12, 1960, after a severanceelection,LocalNo. 2, International Union ofOperating Engineers was certified to represent thestationary engineers in the maintenance depart-ment. On April 14, 1961, Local 1, InternationalBrotherhood of Electrical Workers, became the cer-tified representative for a separate unit of the main-tenance electricians after another severance elec-tion.The Employer manufactures electric transform-ers for sale to the electrical utility industry. TheEmployer at present employs some 683 produc-tion and maintenance people. Included in thiscomplement are 39 in the maintenance depart-ment,of whom 4 are operatingengineersand 12 aremaintenance electricians currently representedseparately. The remaining maintenance employeesare classified as follows: 13 mechanics, 3 welders,1 stockroom attendant, 1 hand saw filer, 1 air toolsrepairman, I painter, 1 automotive mechanic, 1 car-penter, and 1 oiler. These maintenance departmentemployees have separate supervision and have theirheadquarters in a separately enclosed area of theplant where they receive their work orders and per-form a small portion of their customary main-tenance work; their function is to performinstalla-tion,maintenance, and repair of the Employer'splant and equipment. The record does not establishthat they have a high degree of skill or that any spe-cial training is required.On March 14, 1963, the Petitioner requested cer-tification for a unitconsistingof the same group ofemployees herein sought. After a hearing, theBoard issued its Decision and Order dated July 2,1963,dismissingthe petition.3 The Board stated:Thus it is clear that the maintenance depart-ment is not a homogeneous group of skilledcraftsmentowhichcraftseverance iscustomarily given. The Petitioners, in fact, donot request severance on that basis. Theysimply seek a departmental severance of themaintenance employees. While in the past theBoard has in certain circumstances permittedthe separate representation of maintenance de-partment employees in the absence of prior col-lective-bargaininghistory(Matter of Arm-strong Cork Company,80 NLRB 1328, 1329;'The Electrical Workers IndependentUnion, hereinafterreferred to asIntervenor,was allowed to intervene on the basis of its contractual in-terest.International Union of Operating Engineers, StationaryLocal No.2,AFL-CIO,and International Brotherhood of ElectricalWorkers,Local No. 1, AFL-CIO,intervened for the sole purposeof protecting theunits they currently represent and thereafter withdrew from participationin the hearing.2On October20, 1967,the Employer filed a motion to strike from therecord certain of Petitioner's exhibits,since copies of these exhibits hadnot been furnished to the Employer.At thehearing, Petitioner had agreedto make copies available to the Employer.Petitioner's Statement in Op-position to Employer'sMotion to Strike alleges that copies of these ex-hibits were mailed to Employer's counsel on October 18,1967, more than6 weeks before the deadline for filing briefs. The Employer does not con-test this statement.Accordingly,Employer's motion is hereby denied.Case 14-RC-4543,not published in NLRB volumes.169 NLRB No. 66 MOLONEY ELECTRIC COMPANY465American Cyanamid Co.,131NLRB 1909,1910), it has consistently been our policy torefuse to sever a group of maintenance depart-ment employees from an existing productionand maintenance unit in the face of a substan-tialcollective-bargaining history on a plant-wide basis,Seville-Sea Isle Hotel Corp.,125NLRB 299, 300). Accordingly, we shalldismiss the instant petition.The Employer and the Intervenor contend: "(a)That there has been no substantial change in theEmployer's operations or organization since the1963 decision in Case No. 14-RC-4543 denyingthis same Petitioner's request for severance of thissame maintenance group from the same historicalplant-wide production and maintenance unit; [and](b) that there has been no substantial change in anyof the other conditions or circumstances set forth inthe record of Case No. 14-RC-4543." Indeed,Petitioner does not challenge this assertion. Rather,it contends that consideration of the petition in lightof the principles enunciated inMallinckrodt Chemi-calWorks, Uranium Division,4will lead to a dif-ferent result.We find no merit in this contention.A review of the factors set forth inMallinckrodt,as applied to the facts here, leads us to the conclu-sion that virtually every single guidepost there setforth for consideration of severance petitions,militates against a finding that the unit here soughtis appropriate for severance. We deal here, not witha "distinct and homogeneous group of skilled jour-neymen craftsmen" or with "employees constitut-ing a functionally distinct department, working intrades or occupations for which a tradition' ofseparaterepresentationexists,"butwithaheterogeneous group of diversified workers whoperform routine maintenance functions at locationsall over the plant, in company with nonmaintenancedepartment employees, using tools, equipment, andmachinery similar to and sometimes belonging tothe production departments. The maintenance de-partment has been represented by the Intervenor ina production and maintenance unit for 30 years.Further, the evidence indicates that each of CentralTransformer Corporation's other plants has a singleplantwide production and maintenance unit. Nordoes it appear from this record that other employersin the transformer manufacturing industry generallyhave bargaining patterns different from that prevail-ing with this Employer. The maintenance depart-ment here is one of 18 departments of this plant ofthe Employer, and the evidence shows that the In-tervenor's shop steward for some of these depart-ments, including the maintenance department, hasalmost always been an employee of the main-tenance department.Thus, it is clear that even if we were to find thattheMallinckrodtrationale requires review of theBoard's 1963 refusal to sever the maintenance de-partment from the production and maintenanceunit, we would nevertheless find that severance ofthe unit here sought is inappropriate for the pur-poses of collective bargaining. We shall, therefore,dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.4 162 NLRB 887.